Citation Nr: 1713952	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right (major) shoulder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to June 1992, September 2003 to February 2004, January 2005 to May 2006, October 2013 to September 2014, and December 2014 to June 2015.  He is the recipient of numerous awards and decorations, to include the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's record was subsequently transferred to the RO in Boston, Massachusetts.  

In October 2011, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board remanded this matter in December 2013 for additional development and it now returns for further appellate review. 

The Board notes that, in an April 2015 rating decision, service connection for right ear hearing loss with a noncompensable rating, effective September 12, 2014, was granted, and service connection for allergies, diverticulitis, a groin condition, signs or symptoms involving the respiratory system, sleep disturbances, and left ear hearing loss were denied.  Further, in a June 2015 rating decision, service connection for degenerative arthritis of the right knee with a noncompensable rating, effective September 12, 2014, was granted, and service connection for a left knee condition was denied.  Thereafter, in February 2016, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings for his right ear hearing loss and right knee disability, and the denial of service connection of the remaining issues. Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents reveals that, following the issuance of the supplemental statement of the case in July 2014, additional evidence was associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case. However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

This matter was previously before the Board in December 2013, at which time it was remanded, as relevant, in order to afford the Veteran a VA examination so as to determine the current nature and severity of his right shoulder disability.  

Thereafter, a VA examination for the Veteran was scheduled for February 2014.  However, in correspondence dated the same month, it was noted that the VA examination was cancelled because the "Veteran did not RSVP."  Additionally, in the July 2014 supplemental statement of the case, the AOJ indicated that the Veteran was scheduled for a VA examination at the Washington, DC, VA Medical Center (VAMC), and notification was received that he "failed to RSVP for an examination to be scheduled."  As such, the Veteran's claim for an increased disability rating for impingement syndrome of the right (major) shoulder was decided on the evidence of the record.  

In this regard, the Board can discern no authority supporting this action, as there is no requirement in the applicable regulation that a Veteran confirm that he will attend a scheduled examination.  Additionally, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including mailing notice, the Board notes that there are no documents of record that indicate that the Veteran received notice of his upcoming VA examination.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)); Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).  Specifically, there is no notice of a scheduling examination letter of record notifying him of the location, date, and time of the VA examination, or a Report of General Information memorializing any contacts or attempted contacts with the Veteran of record.  

Therefore, in an effort to ensure compliance with the duty to assist, the Board finds that a remand is necessary so that the Veteran is given proper notice and an opportunity to appear for a VA examination in order for the current nature and severity of his service-connected impingement syndrome of the right (major) shoulder can be properly evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Furthermore, the Board notes that the Veteran's impingement syndrome of the right (major) shoulder is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  As the Board is to give consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), a remand to comply with the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016), is necessary.  The Court in Correia made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Upon review of the September 2008 and September 2009 VA examinations conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is required to afford the Veteran a VA examination that addresses such inquiries, as well as obtain retrospective medical opinions as to the range of motion findings included in the prior examinations conducted during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1. Reschedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected impingement syndrome of the right (major) shoulder.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.    

The examiner should identify the current nature and severity of all manifestations of the Veteran's right shoulder disability.  The examiner should record the range of motion of the right shoulder observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such begins, as well as whether such results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right shoulder disability conducted in September 2008 and September 2009.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should specifically report whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  The examiner must report whether the Veteran has unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head.  The examiner must report whether the Veteran has other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  The examiner must report whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula.  

In addition, the examiner should indicate whether the Veteran's right shoulder disability results in neurological impairment and, if  so, the nerve affected and the degree of severity.  The examiner should comment upon the functional impairment resulting from the Veteran's right shoulder disability.  

A rationale for any opinion offered should be provided.

2.  If the Veteran fails to report to the scheduled VA examination, all documents that pertain to notice of the examination that were sent to the Veteran should be associated with the record. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

